DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-10, in the reply filed on 11/07/2021 is acknowledged.
Specification
The use of the term Bluetooth®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 5 objected to because of the following informalities: 
 “The antenna” does not have exact antecedent basis. It is introduced as “at least one antenna” in claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Los (US 20140076704 A1), hereinafter referred to as “Los”, in view of Poggio (US 20150280312 A1), hereinafter referred to as “Poggio”.
Regarding claim 1, Los teaches a device comprising: a chassis (fig. 6, element 306; para. [0035]) having a top and a bottom; a first laser direct structuring-fabricated (LDS) trace (fig. 6, element 330 – top trace, as shown in annotated fig. 6 below; para. [0036]); a second LDS trace (fig. 6, element 330 – middle trace, as shown in annotated fig. 6 below; para. [0036]); and a button (fig. 6, element 310; para. [0033]) connected to: the first LDS trace (fig. 6); and the top of the chassis (fig. 6, element 306), wherein the button (fig. 6, element 310) is configured to: 
Los does not teach at least one antenna affixed to the top of the chassis.
Poggio teaches at least one antenna (fig. 4, element 28; para. [0020]) affixed to the top of the chassis (fig. 4, element 20b; para. [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Los to include an antenna, as described in Poggio. The device described in Los is a portable electronic device (Los, para. [0003]), which necessitates the use of antennas. Antennas are critical for wireless communication in portable electronic devices (Poggio, para. [0003]). 
It is noted that this claim is drawn towards a product-by-process, wherein the process is LDS. See MPEP 2113, section I:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

    PNG
    media_image1.png
    319
    422
    media_image1.png
    Greyscale

Regarding claim 2, Los does not teach the chassis is an antenna chassis.  
Poggio teaches the chassis (fig. 4, element 20b) is an antenna chassis (para. [0020]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Los such that the chassis is an antenna chassis, as described in Poggio. Doing so allows for forming an antenna on the chassis (para. [0021]).
Regarding claim 4, Los teaches the button (fig. 6, element 310) is a dome switch (para. [0033]).  
Regarding claim 5, Los does not teach the antenna is configured to receive at least one of GPS, cellular, and Bluetooth data.  
Poggio teaches the antenna (fig. 4, element 28) is configured to receive at least one of GPS, cellular, and Bluetooth data (para. [0023]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Los to include an antenna configured to 
Regarding claim 6, Los teaches the chassis (fig. 6, element 306) comprises a thermoplastic substrate (para. [0035]).  
Regarding claim 7, Los does not teach a plurality of antennae attached to the chassis.
Poggio teaches a plurality of antennae (fig. 4, element 28; para. [0023]) attached to (para. [0023]) the chassis (fig. 4, element 20b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Los to include a plurality of antennas, as described in Poggio. Doing so allows for multiple different communication modes (Poggio, para. [0023]).
Regarding claim 10, Los teaches at least one LDS trace (fig. 6, element 330) comprises at least one of copper, nickel, gold, or any combination thereof (para. [0036]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Los in view of Poggio as applied to claim 1 above, and further in view of Sawa (US 20150214625 A1), hereinafter referred to as “Sawa”.
Regarding claim 3, Los teaches the first LDS trace (fig. 6, element 330; para. [0036]) and the second LDS trace (fig. 6, element 330; para. [0036]).
The combination of Los and Poggio, as modified, does not teach the first LDS trace and the second LDS trace extend through the chassis.  

The combination of Los and Poggio, as modified, and the device described in Sawa do not explicitly state the first LDS trace and the second LDS trace extend through the chassis. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Los and Poggio with the trace extending through the chassis, as described in Sawa, such that the first LDS (Los, para. [0036]) trace (Sawa, fig. 1A, element 5a) and the second LDS (Los, para. [0036]) trace (Sawa, fig. 1A, element 5b) extend through (Sawa, para. [0035]) the chassis (Sawa, fig. 1A, element 1c). 
Doing so allows for electrically connecting device elements through the chassis (Sawa, para. [0035]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Los in view of Poggio as applied to claim 1 above, and further in view of Albers et al. (US 20160358897 A1), hereinafter referred to as “Albers”.
Regarding claim 8, Poggio teaches the plurality of antennae (fig. 4, element 28; para. [0023]) are formed on (para. [0023]) the chassis (fig. 4, element 20b).
The combination of Los and Poggio, as modified, does not teach the plurality of antennae are sintered to the chassis.
Albers teaches the plurality of antennae (para. [0027] – “three-dimensional additive proces …is used to generate passive structures”, “Examples of a passive component or structure include…an antenna”) are sintered to the chassis (para. [0027]).

It is noted that this claim is drawn towards a product-by-process, wherein the process is sintering. See MPEP 2113, section I:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Los in view of Poggio as applied to claim 1 above, and further in view of Kerselaers et al. (US 20180261914 A1), hereinafter referred to as Kerselaers.
Regarding claim 9, Los teaches a battery (fig. 1, element 142; para. [0023]) and a printed circuit board (fig. 12, element 1206; para. [0057]).
The combination of Los and Poggio, as modified, does not teach the battery is coupled to the bottom of the chassis and the printed circuit board is coupled to the battery.  
Kerselaers teaches the battery (fig. 5, element 502; para. [0071]) is coupled to the bottom of the chassis (fig. 5, element 508; para. [0071]) and the printed circuit board (fig. 5, element 510; para. [0071]) is coupled to the battery (fig. 5, element 502).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571)272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi, can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/Leah Rosenberg/
Examiner, Art Unit 2845
01/03/2021